DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-30 are pending and under examination
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites “obtaining heart rate sequence data for the individual” and should recite “obtaining heart rate sequence data of the individual”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1 and 18 recites to determine a probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for a pattern, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a controller, a sensor), sequence data, computational model component, and probability of a hot flash do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The controller components are directed to generic computer components that amount to simply implementing the abstract idea on a computer; the sensor is a data-gathering component that is required to obtain the data used in the abstract idea and is insignificant extra-solution activity; and the additional steps to use the computational model component, and find probability of a hot flash are additional mathematical concepts (i.e. abstract ideas).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and determining hot flash events, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d). 
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a method and thus meets the step 1 requirements.
Claim 18 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claims 1, and 18, the following step is an abstract idea:
“to determine a probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for a pattern”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could determine the probability of a hot flash based on a heart rate sequence.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1 and 18, the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “a controller” is recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “computational model component” and “probability” is merely performing repetitive calculations are mathematical concepts (i.e. abstract) [MPEP 2106.05(d)];
- “heart rate sequence data”, “patterns”, and “baseline” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “sensors” are routine means for collecting heart rhythm information/data;
Step 2B – significantly more/inventive concept
The additional elements of claims 1 and 18, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the controller, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
Dependent claims 2-17 and 19-30 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 18. The dependent claim limitations are directed to the heart rate sequence(claims 4-5, 7-9, and 20-22), prediction model (claims 6, 10-15, and 23-28), trigger a response (claims 2, 16 and 19), storage (claims 3 and 17), and a wearable (claims 29-30) which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-30 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 13-19, 23-24, and 26-30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Zambotti et al. (US 20200013511)(Priority date 07/06/2018)(Hereinafter DZ).
Regarding claim 1, DZ teaches a method of detecting an occurrence of a hot flash in an individual (Abstract “indicates a probability of the user having a hot flash”), comprising: 
obtaining heart rate sequence data for the individual for a predetermined period of time, wherein the heart rate sequence data is based on heartbeat data of the individual that is detected by a sensor unit worn by the individual ([0041] lines 5-10 “include a wearable physiological sensor, such as a wearable device, that senses the physiological signal from the user…Example physiological signals include parameters such as blood pressure, heart rate” and [0038] lines 16-18 “a hot flash that is suspected to occur at a particular time and date based on identified hot flash patterns of the user”); 
providing the heart rate sequence data to a computational model component, wherein the computational model component is structured and configured to examine the heart rate sequence data over time to determine a probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for a pattern wherein heart rate decreases below a baseline range and then increases above the baseline range ([0041] lines 9-11 “Example physiological signals include parameters such as blood pressure, heart rate, skin conductance, body temperature, etc.” [0042] lines 1-4 “a predictive model 109 indicative of a probability of the user 108 having a hot flash at a particular date and time based on a plurality of input parameters.” [0120] lines 13-16 “In specific embodiments, as shown by the predictive model, the actions module can be triggered a threshold period of time before the probability exceeds the threshold, such that the hot flash is anticipated,”); and 
analyzing the heart rate sequence data in the computational model component to determine the probability ([0036] lines 4-5 “Additionally, the logic circuitry revises the probability based on the physical measurement [that being from heart rate sequence data] using the predictive model,”).
Regarding claim 2, DZ teaches further comprising assessing the determined probability to determine whether a hot flash is indicated, and if a hot flash is determined to be indicated by the determined probability, causing an environmental parameter control apparatus associated with the individual to initiate therapeutic measures for the hot flash ([0048] lines 33-36 “Other example actions may include suggestions to the user or actions for stress relief, which may mitigate the hot flash occurrence(s) or severity. Example stress relief strategies may include cognitive behavior therapy, music therapy”).
Regarding claim 3, DZ teaches further comprising assessing the determined probability to determine whether a hot flash is indicated, and if a hot flash is determined to be indicated by the determined probability, storing a record of the indicated hot flash ([0139] line 5 “what happens across hot flashes recorded when women are awake.”).
Regarding claim 6, DZ teaches wherein the assessing the determined probability to determine whether a hot flash is indicated comprises determining whether the probability is above a threshold value ([0120] lines 10-12 “predicting a hot flash occurrence and which can be updated over time. The actions module is triggered based on source of data and the probability exceeding the threshold.”).
Regarding claim 9, DZ teaches wherein the sensor unit comprises at least one of a PPG sensor, an ECG sensor or an accelerometer for generating the heartbeat data ([0074] lines 9-11 “Also, sensors that produce complex waveforms such as electrocardiogram (ECG) or electroencephalogram (EEG) sensors, can be depicted by extracted parameters.”).
Regarding claim 10, DZ teaches wherein the computational model component employs a template matching approach for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0090] lines 9-14 “Different machine learning (ML) processes are incorporated in the predictive model 544 depending on the input categories. Each machine learning process is used to build a sub-model 543-1, 543-2, 543-3, 543-4 between the inputs and the outputs which are current and/or future probabilities of hot flash occurrence” Each template matching can be found in a sub-model. [0092] lines 1-3 “As shown in FIG. 5, an example first input data category for sub-model 1 543-1 can include raw physiological signals or extracted features of them.”).
Regarding claim 11, DZ teaches wherein the template matching approach includes determining a matching value by multiplying the heart rate sequence data with a template of weights that describe the pattern ([0101] lines 4-6 “A simple example is a weighted summation of the output probabilities of the sub-models 543-1, 543-2, 543-3, 543-4. To find the weights, methods such as regression analysis can be applied.” A weighted summation inherently multiplies the weighted value with the data with the data, that being the heart rate sequence data, as taught in [0092].).
Regarding claim 13, DZ teaches wherein the computational model component employs a dense layer of artificial neurons for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0096] lines 3-12 “outputs the probability of hot flash occurrences during that time….As an example, a multi-layer perceptron (MLP) neural network with m outputs can be trained for this purpose. The basic structure of the network may be the system shown in FIG. 10,”).
Regarding claim 14, DZ teaches wherein each node in the dense layer has an activation function, and wherein weights are applied to heart rate sequence data to produce a likelihood of hot flash based on a sum of the activation functions of each node in the dense layer ([0119] lines 5-15 “Each node in the first hidden layer 1088 computes a weighted summation of the inputs from the input layer 1087 and passes the result to an activation function such as a sigmoid function…in order to outcome a continuous hot flash probability value”).
Regarding claim 15, DZ teaches wherein the computational model component employs a deep learning neural network for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0096] lines 3-12 “outputs the probability of hot flash occurrences during that time….As an example, a multi-layer perceptron (MLP) neural network with m outputs can be trained for this purpose. The basic structure of the network may be the system shown in FIG. 10,”).
Regarding claim 16, DZ teaches wherein the environmental parameter control apparatus is one of an HVAC system, a cooling blanket and a water cooled cooling system ([0048] lines 5-15 “mitigate hot flashes and/or other symptoms... such as to the sensor circuitry 102, to cooling circuitry, or other devices such as temperature control circuitry (e.g., associated with a heating, ventilation, and air conditioning (HVAC) system).”).
Regarding claim 17, DZ teaches a computer program product, comprising a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code being adapted and configured to be executed to implement a method of detecting the occurrence of a hot flash as recited in claim 1 ([0062] lines 16-22 “Each of the modules 431, 432, 433, 434, 435, 436 includes computer executable code which may be stored on one or a plurality of non-transitory computer-readable medium and executed by one or more processor circuits, such a single computing device or distribution across multiple computing devices.”).
Regarding claim 18, DZ teaches An apparatus for detecting an occurrence of a hot flash in an individual ([0032] lines 6-8 “In specific embodiments, the apparatus can provision cooling relief in advance of, or coincident with a suspected or imminent hot flash.”), comprising: 
a controller including a computational model component (Fig. 4 (430-436)), wherein the computational model component is structured and configured to receive heart rate sequence data that is based on heartbeat data of the individual that is detected by a sensor worn by the individual and examine the heart rate sequence data over time to determine a probability that the individual is experiencing a hot flash ([0036] lines 1-5 “The logic circuitry generates a predictive model that indicates a probability of the user having a hot flash at a date and time based on a plurality of input parameters. Additionally, the logic circuitry revises the probability based on the physical measurement [that being from heart rate sequence data] using the predictive model,” [0041] lines 9-11 “Example physiological signals include parameters such as blood pressure, heart rate, skin conductance, body temperature, etc.” [0042] lines 1-4 “a predictive model 109 indicative of a probability of the user 108 having a hot flash at a particular date and time based on a plurality of input parameters.” [0120] lines 13-16 “In specific embodiments, as shown by the predictive model, the actions module can be triggered a threshold period of time before the probability exceeds the threshold, such that the hot flash is anticipated,”). 
Regarding claim 19, DZ teaches wherein the controller is structured and configured to assess the determined probability to determine whether a hot flash is indicated, and if a hot flash is determined to be indicated by the determined probability, cause an environmental parameter control apparatus associated with the individual to initiate therapeutic measures for the hot flash ([0048] lines 33-36 “Other example actions may include suggestions to the user or actions for stress relief, which may mitigate the hot flash occurrence(s) or severity. Example stress relief strategies may include cognitive behavior therapy, music therapy”).
Regarding claim 23, DZ teaches wherein the computational model component employs a template matching approach for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0090] lines 9-14 “Different machine learning (ML) processes are incorporated in the predictive model 544 depending on the input categories. Each machine learning process is used to build a sub-model 543-1, 543-2, 543-3, 543-4 between the inputs and the outputs which are current and/or future probabilities of hot flash occurrence” Each template matching can be found in a sub-model. [0092] lines 1-3 “As shown in FIG. 5, an example first input data category for sub-model 1 543-1 can include raw physiological signals or extracted features of them.”).
Regarding claim 24, DZ teaches wherein the template matching approach includes determining a matching value by multiplying the heart rate sequence data with a template of weights that describe the pattern ([0101] lines 4-6 “A simple example is a weighted summation of the output probabilities of the sub-models 543-1, 543-2, 543-3, 543-4. To find the weights, methods such as regression analysis can be applied.” A weighted summation inherently multiplies the weighted value with the data with the data, that being the heart rate sequence data, as taught in [0092].).
Regarding claim 26, DZ teaches wherein the computational model component employs a dense layer of artificial neurons for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0096] lines 3-12 “outputs the probability of hot flash occurrences during that time….As an example, a multi-layer perceptron (MLP) neural network with m outputs can be trained for this purpose. The basic structure of the network may be the system shown in FIG. 10,”).
Regarding claim 27, DZ teaches wherein each node in the dense layer has an activation function, and wherein weights are applied to heart rate sequence data to produce a likelihood of hot flash based on a sum of the activation functions of each node in the dense layer ([0119] lines 5-15 “Each node in the first hidden layer 1088 computes a weighted summation of the inputs from the input layer 1087 and passes the result to an activation function such as a sigmoid function…in order to outcome a continuous hot flash probability value”).
Regarding claim 28, DZ teaches wherein the computational model component employs a deep learning neural network for determining the probability that the individual is experiencing a hot flash based on monitoring the heart rate sequence data for the pattern ([0096] lines 3-12 “outputs the probability of hot flash occurrences during that time….As an example, a multi-layer perceptron (MLP) neural network with m outputs can be trained for this purpose. The basic structure of the network may be the system shown in FIG. 10,”).
Regarding claim 29, DZ teaches wherein the sensor is part of a wearable sensor unit structured to be worn by the individual and the controller resides within a computing device located separately from the wearable sensor unit (Fig. 4 and [0085] lines 1-10 “In some embodiments, the menopause management system 430 can include or be in communication with a wearable smart garment. The wearable smart garment is in communication with the menopause management system 430 through a smart device, computer, or so forth… wearable garment may include temperature and moisture sensors to help predict the onset of hot flashes.”).
Regarding claim 30, DZ teaches wherein the controller and the sensor are part of a wearable sensor unit structured to be worn by the individual ([0035] lines 9-11 “The sensor circuitry, in specific embodiments, includes a wearable physiological sensor to sense a physiological signal from the user.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 7-8, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti et al. (US 20200013511)(Priority date 07/06/2018)(Hereinafter DZ) as applied to claims 1 and 18 above, and further in view of Sforza et al. (Clinical Neurophysiology 115 (2004) 2442-2451)(IDS)(Hereinafter Sforza).
Regarding claims 4-5, and 20, claims 1 and 18  are anticipated by DZ as indicated above. DZ teaches the claim limitations as disclosed in detail above, but fails to teach the magnitudes of the pattern. Sforza teaches wherein in the pattern, heart rate decreases below the baseline range by at least a first magnitude then increases above the baseline range by at least a second magnitude that is larger than the first magnitude and that the first magnitude occurs during a certain restricted period of time (Pg. 5 Fig. 1 Awakening>15 graph. It is observed that the 1st recovery is below baseline by 1-3 heart rate seen at 4 and 5 marks before arousal (restricted period) and it is observed that the magnitude is 6-9 heart rates above baseline seen 15-20 marks after arousal. ). Sforza teaches this to show that heart rate response during an arousal duration for a hot flash event may present a higher heart rate (Pg. 4 right col. lines 31-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computational model to detect hot flashes of DZ with an increase and decrease in magnitude based on the baseline, because Sforza teaches that this modification allows to show that heart rate response during an arousal duration for a hot flash event may present a higher heart rate. Therefore claim 4-5, and 20 are obvious over DZ and Sforza.
Regarding claim 7-8, and 21-22, DZ teaches wherein the heart rate sequence data is normalized heart rate sequence data generated from raw heart rate sequence data that is based on the heartbeat data of the individual that is detected by the sensor unit and wherein the raw heart rate sequence data comprises a sequence of heart rate values, and wherein the normalized heart rate sequence data is generated by determining a mean in the heart rate values for an initial period of the sequence and then subtracting the mean from the heart rate values of the sequence ([0041] lines 5-10 “include a wearable physiological sensor, such as a wearable device, that senses the physiological signal from the user…Example physiological signals include parameters such as blood pressure, heart rate”). However, DZ does not teach the normalization of the mean heart values and subtracting the mean from the heart rate value sequence. Sforza teaches that each heart beat was analyzed to retrieve heart rate based on peak to peak intervals and that the heart rate was normalized using the mean of the 10 beats before arousal and subtracting each heart rate value to the mean value calculated in order to obtain a heart rate ratio that was used as a marker for the magnitude to assess if sleep stage effect may affect the heart rate response to arousal (Pg. 2 left col. lines 39-51 and right col. lines 1-9). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computational model to detect hot flashes of DZ with an increase and decrease in magnitude based on the baseline, because Sforza teaches that this modification allows to obtain a heart rate ratio that was used as a marker for the magnitude in order to assess if sleep stage effect may affect the heart rate response to arousal. Therefore claim 7-8, and 21-22 are obvious over DZ and Sforza.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti et al. (US 20200013511)(Priority date 07/06/2018)(Hereinafter DZ) as applied to claims 1 and 18 above, and further in view of Mirow (US 20090292180)(Hereinafter Mirow).
Regarding claim 12 and 25, DZ discloses the template matching approach and identifying a hot flash event when a probability value exceeds a threshold but fails to teach using standard deviation to determine events. However, Mirow teaches that it is well known in the art of template matching, via cross-correlation ([0072]), to utilize standard deviation to determine heart rate events ([0124]) in order to quantify a relationship between the data sets ([0072]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computational model to detect hot flashes of DZ with the use of a standard deviation to determine events, because Mirow teaches that this modification allows to show quantify a relationship between the data sets. Therefore claim 12 and 25 are obvious over DZ and Mirow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                           

                                                                                                                                                                             
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792